CONSENT DECREE
The judgment of this Court originally rendered in this matter on June 23, 1960, D.C., 184 F.Supp. 851, was based upon finding that there was no actual competition between plaintiff and defendant, or at least no competition to an extent which would cause a likelihood of public confusion.
On June 29, 1960 plaintiff moved for a new trial. This was denied although the Court stated at that time that defendant’s name was too close to the name of plaintiff for defendant to be in competition with plaintiff but the Court again pointed out that there was no showing of actual competition.
At that time the Court indicated that if there was a change in defendant’s operations which would cause actual competition between plaintiff and defendant, the Court would, on proper application, reconsider the matter.
Plaintiff took an appeal from this judgment and, while the matter was on appeal to the United States Court of Appeal for the Fifth Circuit, plaintiff and defendant entered into a stipulation in November, 1960, to the effect that there was at that time competition, or a definite likelihood of competition, between them. Specifically, the stipulation entered into by plaintiff and defendant states:
“There is or might be at any moment competition between The Guardian Life Insurance Company of America and Guardian National Life Insurance Company, and the probability of such competition and its increase will become greater as the activities in Louisiana of each company increases.”
Because of this recent (November 1960) stipulation between the parties and the willingness of both parties, to have a consent decree entered in this matter ordering a permanent injunction against defendant, Guardian National Life Insurance Company, this case was remanded to this Court from the United States Court of Appeal for the Fifth Circuit for the entry of a judgment not inconsistent with the stipulation. Accordingly,
It is ordered, adjudged and decreed that The Guardian Life Insurance Company of America is entitled to a permanent injunction, permanently restraining Guardian National Life Insurance Company, its officers, agents, employees, successors and/or assigns and all persons actively associated with the company from:
1. Using the name “Guardian” in any part of its corporate name and/or corporate title and/or in its various policies of insurance.
2. Using the name “Guardian” in any manner whatsoever in conjunction with the business or business promotion activities of the company.
This permanent injunction to issue as of this date with the stipulation that all such activity on the part of Guardian National Life Insurance Company which is permanently enjoined will completely cease and desist in all respects and without limita*712tion on and after midnight, December 31, 1960. The enforcement of this shall be carried out by this Court and any deviation therefrom shall be a basis for contempt proceedings against defendant and its officers, agents or employees.